Citation Nr: 1428078	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for left knee arthritis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran testified before the undersigned in a video-conference hearing in January 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination was in January 2012.  In his subsequent substantive appeal and hearing testimony the Veteran reported increased symptoms including functional.  He is entitled to a new examination.  Snuffer v. Gober, 10 Vet App 400 (1997)

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any records of VA treatment for the knee disability since May 2012.

2. Then, schedule the Veteran for a VA examination to record the current level of disability in his left knee.

a. Range of motion testing should be conducted.  The examiner should also state whether there is any additional limitation of motion due to pain, weakness, fatigability, loss of endurance, or flare-ups.  

If so, the examiner should indicate the extent of such loss of function, in degrees of additional motion loss.  These findings are required by VA regulations as interpreted by courts.  The Veteran is competent to report limitation of motion during flare-ups. 

b. The severity of any subluxation or instability should be reported.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

